Citation Nr: 1211799	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from April 1978 to April 1981 and from August 1981 to September 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a bilateral knee disability by an August 2006 Board decision. 

2.  New and material evidence has been presented, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened. 


CONCLUSIONS OF LAW

1.  The August 2006 Board decision which denied service connection for a respiratory condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R.  § 20.1100 (2006). 

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened. 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran's claim of entitlement to service connection for a bilateral knee disability was denied by an August 2002 Board decision, which is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 . 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for a bilateral knee disability was denied by an August 2006 Board decision, which acknowledged the fact that the Veteran was treated in service for chondromalacia, but found that a number of years had elapsed between the Veteran's military service and his eventual diagnosis with degenerative changes in his knees, and no medical opinion of record had related the Veteran's current knee disabilities to his time in service.  

At the time of the August 2006 Board decision, considerable evidence was of record, including service treatment records, VA treatment records, and the report from a December 2004 VA examination.  Since that time, additional evidence has been submitted, including VA treatment records, reports from two VA examinations, and a private medical opinion.

In particular, this private opinion, by Dr. M., suggested that the Veteran's bilateral knee disability (including meniscus tears) was probably related to his military service, since he had been complaining about this type of pain since 1978.

Evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, without considering or commenting on the rationale used by Dr. M. to support his conclusion or weighing this opinion against the other medical opinions of record, the opinion by Dr. M. is presumed to be credible for the limited purpose of determining whether to reopen the Veteran's claim.  To this end, the opinion clearly addresses the reason the Veteran's claim was previously denied, making it material in that it relates to an unestablished fact necessary to substantiate the claim.  

Additionally, it is new in that it had not previously been considered and it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Thus, it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral knee disability and the claim is reopened. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

ORDER

New and material evidence has been presented and the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent the appeal is granted.




REMAND

Service treatment records show that the Veteran sought treatment for his knees on a number of occasions in 1978 and 1979, although there is no evidence of any additional complaints during the later part of his service from 1981-1984.  Following service, there is no record of any knee treatment for approximately 20 years, when the Veteran first filed a claim for VA disability benefits.  

In his initial claim, the Veteran noted that he was receiving treatment at the VA medical center in El Paso, Texas.  However, the earliest treatment records that are available from that facility are dated in 2004.

As described above, the Veteran submitted a medical opinion from his private doctor in March 2008.  In this opinion, the doctor asserted that he had been seeing the Veteran for "some time", yet none of the treatment records are available from this purported treatment, and it is unclear what amount of time "some time" refers to.  

Without these records, the Board is unable to make a fully informed decision on the Veteran's claim.

It is also unclear what knee treatment the Veteran has  received following service.  As such, a remand is unfortunately needed to clarify the Veteran's treatment history and to obtain outstanding records.

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and ask him to identify any knee treatment he received between 1984 and 2004 (be clear), and then seek to obtain any treatment records which are identified (after receiving any necessary authorization).  The records sought should include all treatment records from Dr. M. (who provided the opinion in March 2008).

2.  Then, conduct any logical development which flows from the obtained records, to include, if appropriate, obtaining an additional medical opinion.

3.  Finally, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


